Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 08, 2021

The Court of Appeals hereby passes the following order:

A22A0408. CHARLIE BRANNER v. CLAY PATE.

      In November 2018, Charlie Branner entered a negotiated plea under North
Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970) to three counts
of child molestation.1 On September 21, 2021, Branner filed the instant pro se
mandamus petition seeking to compel the trial court to provide documentation
regarding the impaneling of juries during the court’s September 2017 term and a
transcript of the hearing on his motion to withdraw his guilty plea. The mandamus
petition was assigned a new civil case number. The trial court provided Branner with
some information about the juries impaneled and denied the petition as moot, and
Branner filed a pro se notice of appeal.
      Although judgments and orders granting or refusing to grant mandamus are
generally directly appealable under OCGA § 5-6-34 (a) (7), under the Prison
Litigation Reform Act, any appeal in a civil case that was initiated by a prisoner must
come by discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga.
489, 490 (480 SE2d 24) (1997). Because Branner is incarcerated, he was required to


      1
        This is not Branner’s first appearance in this Court. Branner filed a pro se
motion to withdraw his guilty plea while represented by counsel, and the trial court
denied his motion, and he appealed to this Court. In Branner v. State, 355 Ga. App.
137 (843 SE2d 26) (2020), we vacated the trial court’s order denying his motion and
remanded the case with direction that the trial court dismiss Branner’s pro se motion.
Since that time, Branner filed a direct appeal from the trial court’s denial of his
motion for an out-of-time appeal, which this Court dismissed. See Case No.
A21A0619 (May 26, 2021).
file an application for discretionary appeal in order to appeal the civil mandamus
ruling. See Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018). For this
reason, we lack jurisdiction over this direct appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/08/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.